EDITH H. JONES, Chief Judge:
In this interlocutory appeal, over 200 insurance companies challenge approximately 151,000 homeowners’ insurance claims based upon policyholders’ purported *706assignments of policy rights to the State. Previously, we determined that no controlling Louisiana Supreme Court precedent had determined whether an insurance contract’s anti-assignment clause prohibited post-loss assignments of policy rights. See In re Katrina Canal Breaches Litig., 613 F.3d 504 (5th Cir.2010). Because that issue appeared to be case-dispositive, we certified the following question to the Louisiana Supreme Court:
1) Does an anti-assignment clause in a homeowner’s insurance policy, which by its plain terms purports to bar any assignment of the policy or an interest therein without the insurer’s consent, bar an insured’s post-loss assignment of the insured’s claims under the policy when such an assignment transfers contractual obligations, not just the right to money due?
Id. at 512. The Louisiana Supreme Court accepted the certified question and answered it as follows:
There is no public policy in Louisiana which precludes an anti-assignment clause from applying to post-loss assignments. However, the language of the anti-assignment clause must clearly and unambiguously express that it applies to post-loss assignments, and thus it must be evaluated on a policy by policy basis.
In re Katrina Canal Breaches Litig., No.2010-CQ-1823, 63 So.3d 955, 955, 2011 WL 1774330, at *1 (La. May 10, 2011). Without contradicting this court’s analysis, however, the Louisiana Supreme Court also observed that “any contradiction or ambiguity in the contract must be strictly construed against the insurer .... ” Id. 63 So.3d at 963, at *12.
In light of the Louisiana Supreme Court’s decision, we are unable to resolve the parties’ dispute in this appeal, and the statute of limitations issues. We VACATE the district court’s judgment and REMAND for further proceedings consistent herewith.
VACATED AND REMANDED.